TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00569-CV



                                  Paul Gajkowski, Appellant

                                               v.

                                    CACH, LLC, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
    NO. 26858, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Paul Gajkowski has filed an unopposed motion to dismiss this appeal. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: April 29, 2010